Citation Nr: 1220828	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-41 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypothyroidism, to include as due to exposure to ionizing radiation and/or an herbicidal agent.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Celli







INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and September 2009, by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran served within Vietnam as defined by VA for the purpose of determining presumptive exposure to an herbicidal agent.

2.  The Veteran's hypothyroidism is not shown to have been present during his active duty service, or for many years thereafter, nor is it the result of any incident occurring during his active duty service, to include as due to exposure to ionizing radiation and/or an herbicidal agent.


CONCLUSION OF LAW

Hypothyroidism was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to ionizing radiation and/or an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 
19 Vet. App. at 486. 

In this case, the Board finds that all notification requirements have been met.  Prior to the initial adjudication of the Veteran's claim of entitlement to service connection for hypothyroidism, to include as due to exposure to ionizing radiation and/or an herbicidal agent, the RO's March 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 120. 

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, personnel records, and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for hypothyroidism.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence of record does not support that the Veteran was exposed to ionizing radiation in service.  Additionally, there is no competent evidence of record suggesting a relationship between the Veteran's current hypothyroidism and his presumed in-service exposure to an herbicidal agent.  Further, his service treatment records do not demonstrate complaints of or treatment for hypothyroidism, or symptoms thereof during his active duty service.  As a result, the Board finds the evidence of record does not demonstrate that an 
in-service event, injury, or disease occurred relevant to the Veteran's hypothyroidism.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from June 1966 to May 1970.  In February 2009, he submitted a claim of entitlement to service connection for hypothyroidism, to include as due to in-service exposure to ionizing radiation.  The Veteran submitted a statement in April 2009 wherein he asserted that his current hypothyroidism was due to in-service exposure to an herbicidal agent.  After his claim was denied in a June 2009 rating decision, the Veteran perfected an appeal.  The claim has been certified to the Board for appellate review.

Initially, the Veteran filed a claim of entitlement to service connection for hypothyroidism as the result of in-service exposure to ionizing radiation.  Specifically, in a June 2010 Decision Review Officer hearing, the Veteran testified that he was exposed to ionizing radiation while stationed at Osan Air Base in the Republic of Korea.  The Veteran testified that he was assigned to the 6314th Cameron Combined Aircraft Maintenance Operation and that his duties as a munitions maintenance specialist included verifying weapons serial numbers.  The Veteran asserted that from his vantage point, he could see "nukes in the cradle."  The Veteran claimed that although he did not wear a dosimeter badge around the weapons, he did have to wear a dosimeter badge while working in the chemistry lab around "X-rays of castings."

Service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed Veteran.  A "radiation-exposed Veteran" is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device or participation in the occupation of Hiroshima or Nagasaki between August 6, 1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The Veteran's service treatment records and his service personnel records are negative for a DD-1141 or equivalent document, or any evidence that the Veteran was exposed to ionizing radiation during his active duty service.  Therefore, the evidence of record does not show that the Veteran participated in any radiation-risk activities, and, thus, he cannot be considered a "radiation-exposed Veteran."  Consequently, he cannot avail himself of this avenue of recovery.  Id.

As for the second avenue of recovery, certain "radiogenic" diseases found five years or more after service in an ionizing-radiation-exposed Veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are likewise linked medically to ionizing radiation exposure while in service.  38 C.F.R. § 3.311(b)(2).  Radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  Id.  As hypothyroidism is not one of the specified radiogenic diseases, the Veteran's claim fails under the second avenue of recovery.  See 38 C.F.R. § 3.311(b).  

Regarding the third avenue of recovery, a Veteran may also establish service connection for his disability on a direct basis.  38 C.F.R. § 3.303.  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation does not preclude an evaluation as to whether the Veteran is entitled to service connection on a direct basis, which will be addressed below.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicidal agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  In order for presumptive service connection to be granted, the evidence must demonstrate that the Veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1197.  

The evidence of record demonstrates that the Veteran served in the Republic of Vietnam during the presumptive period.  There is no affirmative evidence of record demonstrating that the Veteran was not exposed to an herbicidal agent during his service in the Republic of Vietnam and, thus, in-service exposure to an herbicidal agent is presumed.  38 U.S.C.A. § 1116(f).

Regulations provide that if a Veteran was exposed to an herbicidal agent during active service, presumptive service connection is warranted for the following disorders: ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease, coronary spasm, and coronary bypass surgery, and stable, unstable and Prinzmetal's angina; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus, also known as adult-onset diabetes; Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers, cancer of the lung, bronchus, larynx, or trachea; and soft-tissue sarcoma, other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  Although the Veteran served in the Republic of Vietnam during the presumptive period and, thus, is presumed to have been exposed to an herbicidal agent, hypothyroidism is not a condition subject to presumptive service connection.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection on a presumptive basis for 
in-service exposure to an herbicidal agent is denied as a matter of law.

Despite this finding, when a claimed disorder is not included as a presumptive disorder, service connection may nevertheless be established on a direct basis.  See Combee, 34 F.3d at 1042.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Veteran's service treatment records do not demonstrate complaints, symptoms, or treatment for hypothyroidism.  The Veteran has not asserted that his hypothyroidism has been continuously present since his active service discharge; rather, he asserts that he first began to experience seasonal allergies and weight gain, which he attributes to his hypothyroidism, in 1997.  The evidence of record demonstrates that the first diagnosis of hypothyroidism was in April 2004.  The almost 34-year time period without complaints or treatment weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  

The post-service medical evidence of record does not include an etiological opinion relating the Veteran's current hypothyroidism and his active duty service.  The only evidence of record indicating an association between his hypothyroidism and his active duty service are the Veteran's statements.    

Although the Veteran claims that his hypothyroidism is related to his active duty service, to include as due to exposure to ionizing radiation and/or an herbicidal agent, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of hypothyroidism is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The question of whether the Veteran's exposure to ionizing radiation or an herbicidal agent caused his current hypothyroidism does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his hypothyroidism.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, as there is no competent evidence establishing that the Veteran's hypothyroidism was incurred in or caused by active duty service, service connection on a direct basis is not warranted.

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and entitlement to service connection for hypothyroidism is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hypothyroidism, to include as due to exposure to ionizing radiation and/or an herbicidal agent, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


